COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN THE INTEREST OF SELENA
MARGARITA BERRIOS, A CHILD.

                           .
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-10-00254-CV

Appeal from the

383rd District Court

of El Paso County, Texas

(TC# 2005AG5143)

MEMORANDUM OPINION

	This appeal is before the Court on its own motion to determine whether it should be
dismissed.  Because Appellant has not filed a brief or a motion for extension of time, we dismiss the
appeal for want of prosecution.
	On October 28, 2010, the clerk of this Court notified Appellant that the brief was past due
and that no motion for extension of time had been received.  The clerk also informed the parties of
the Court's intent to dismiss the appeal for want of prosecution unless, within ten days of the notice,
a party responded showing grounds to continue the appeal.  To this date, no one has responded to
the clerk's letter.
	This Court has the authority to dismiss an appeal for want of prosecution when the appellant
has failed to file a brief in the time prescribed and gives no reasonable explanation for the failure to
do so.  Tex. R. App. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.
- San Antonio 1998, no pet.).  Accordingly, we dismiss the appeal for want of prosecution.

						GUADALUPE RIVERA, Justice
November 30, 2010

Before Chew, C.J., McClure, and Rivera, JJ.